          Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MAGUIRE-O’HARA CONSTRUCTION,                  )
INC., an Oklahoma Corporation and             )
UNITED STATES OF AMERICA, by and              )
for the benefit of MAGUIRE-O’HARA             )
CONSTRUCTION, INC.                            )
                                              )
             Plaintiffs,                      )
                                              )
v.                                            )      Case No. 5:19-cv-705-R
                                              )
COOL ROOFING SYSTEMS, INC., a                 )
California Corporation and                    )
PHILADELPHIA INDEMNITY                        )
INSURANCE COMPANY                             )
                                              )
             Defendant.                       )

                                           ORDER

      Before the Court is Plaintiff Maguire-O’Hara Construction, Inc.’s (“Maguire-

O’Hara”) “Motion In Limine to Exclude PIIC’s Liability Defenses to the Underlying

Construction Subcontract” (“Motion in Limine”). Doc. No. 64. Philadelphia Indemnity

Insurance Company (“PIIC”) filed a response in opposition to the motion, Doc. No. 69,

and Maguire-O’Hara then filed a reply. Doc. No. 70. After considering the parties’

submissions, the Court finds as follows.

      Maguire-O’Hara, a construction company based in Oklahoma City, Oklahoma,

entered into a subcontract with Defendant Cool Roofing Systems, Inc. (“Cool Roofing”)

on October 2, 2018 to “furnish all management, labor, equipment, tools, [and] materials
                Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 2 of 7




…” for a federal construction project at Tinker Air Force Base for $2,900,000.1 Doc. No.

1-1, ¶¶ 1, 5.

           Cool Roofing, through its surety PIIC, obtained a Federal Miller Act payment bond

on August 22, 2018, Bond No. PB03228302286, to fulfill its statutory obligation to provide

security to subcontractors performing work on federal construction projects. Doc. No. 1,

¶ 23. Maguire-O’Hara alleges that it invoiced Cool Roofing for $648,731.50 for

performance on the subcontract after commencing work on the project, but Cool Roofing

only paid it $285,000. Id. ¶¶ 9–11.

           Maguire-O’Hara alleges that on May 23, 2019, Cool Roofing breached the

subcontract— “for convenience” —and required Maguire-O’Hara to halt construction.

Doc. No. 1, ¶ 12; Doc. No. 1-1, ¶ 30.2 At the time, $2,579,240 remained unpaid. Id. ¶ 16.

Of the remaining balance, Maguire-O’Hara had completed $363,7363 worth of work

towards its performance on the subcontract. Id. ¶ 18. Plaintiff alleges it was not in breach

of contract. Id. ¶ 13.

           To date, Cool Roofing has paid Maguire-O’Hara $285,000. Doc. No. 1, ¶ 16. This

Court granted PIIC’s Motion for Judgment on the Pleadings on September 28, 2020, Doc.




1
    The parties later agreed to reduce the original contract price of $2,900,000 to $2,864,240. Doc. No. 1, ¶ 8.
2
  The applicable provision in the contract between Maguire-O’Hara and Cool Roofing states: “Notwithstanding the
foregoing, CONTRACTOR [Cool Roofing] shall have the right to terminate this agreement, by written notice, without
Subcontractor being in default for any cause or for its own or OWNER’s convenience, and require Subcontractor to
immediately stop work. In such event, CONTRACTOR shall pay SUBCONTRACTOR the entire balance of the
contract price.” Doc. No. 1, ¶ 14.
3
 In its briefing, Defendant PIIC listed the unpaid balance of work completed as $363,731.50 instead of $363,736.
Doc. No. 49, p. 2.

                                                             2
             Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 3 of 7




No. 58, limiting Maguire-O’Hara’s potential recovery against PIIC to $363,736—the

alleged amount of unpaid, completed work.4 Id. pp. 7–8.

        A motion in limine is “[a] pretrial request that certain inadmissible evidence not be

referred to or offered at trial.” See Motion in Limine, Black’s Law Dictionary (11th ed.

2019). The Tenth Circuit has defined a motion in limine as “‘a request for guidance by the

court regarding an evidentiary question,’ which the court may provide at its discretion to

aid the parties in formulating trial strategy.” Jones v. Stotts, 59 F.3d 143, 146 (10th Cir.

1995) (quoting United States v. Luce, 713 F.2d 1236, 1239 (6th Cir. 1983), aff'd, 469 U.S.

38 (1984).

        In its Motion in Limine, Maguire-O’Hara argues that the Court should preclude PIIC

from pleading defenses available to Cool Roofing. Doc. No. 64, p. 1. Specifically,

Maguire-O’Hara argues that “evidence regarding liability defenses to the underlying

construction subcontract between Cool Roofing Systems, Inc. and Maguire-O’Hara”

should be excluded. Id. Maguire-O’Hara reasons that because the Clerk entered default

against Cool Roofing on August 11, 2020, Doc. No. 50, liability has been established and

thus PIIC, as Cool Roofing’s surety, lost the defenses of its principal because it failed to

defend Cool Roofing when it had notice and an opportunity to do so. Doc. No. 64, p. 1.

        PIIC argues, however, that it should be permitted to utilize the defenses of Cool

Roofing because all defendants have not defaulted or had their claims adjudicated. Doc.

No. 69, pp. 5–6. Additionally, it states that i) default judgment has not been entered; ii)


4
 Now, Maguire-O’Hara alleges that the amount of unpaid, completed work is $391,756.50 after it “add[ed] an invoice
for unpaid materials/equipment-rentals of $28,025.” Doc. No. 64, p. 4.

                                                        3
           Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 4 of 7




evidence related to liability and evidence related to the “calculation of damages” are

seemingly intertwined; and iii) PIIC actively participated in this litigation. Doc. No. 69,

pp. 3–6.

       The Tenth Circuit defines suretyship as “a contractual relation resulting from an

agreement whereby one person, the surety, engages to be answerable for the debt, default

or miscarriage of another, the principal.” Painters Local Union No. 171 v. Williams &

Kelly, Inc., 605 F.2d 535, 539 (10th Cir. 1979) (quoting 74 Am. Jur. 2d Suretyship § 1

(1974)). For this reason, a “surety's liability under the Miller Act coincides with that of the

general contractor, its principal.” United States v. Consol. Constr., Inc., No. 92–A–196,

1992 WL 164519, at *2 (D. Colo. June 25, 1992). Accordingly, a “surety [can] plead

any defenses available to its principal but [can]not make a defense that could not be made

by its principal.” United States ex rel. Davis Contracting, L.P. v. B.E.N. Const., Inc., No.

05-1219-MLB, 2007 WL 293915, at *4 (D. Kan. Jan. 26, 2007) (citing Consol. Constr.,

Inc., 1992 WL 164519, at *2).

       As PIIC explains, Maguire-O’Hara improperly conflates the Clerk’s entry of default

with default judgment. Doc. No. 69, p. 6. While under Fed. R. Civ. P. 55, a party is

in default if it fails to appear or otherwise defend, the Court considers multiple factors

before entering default judgment. See Bixler v. Foster, 596 F.3d 751, 762 (10th Cir. 2010)

(considering whether the “unchallenged facts constitute a legitimate cause of action”); see

also Payne v. Wilder, No. CV 16-0312 JB/GJF, 2017 WL 3025912, at *4 (D.N.M. July 7,

2017) (explaining that while an entry of default is an interlocutory step, a default judgment

is a “final disposition of the case”) (citing Pinson v. Equifax Credit Info. Servs., Inc., 316

                                              4
           Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 5 of 7




F. App'x 744, 749-50 (10th Cir. 2009) (“In deciding whether to set aside

an entry of default, courts may consider, among other things, ‘whether the default was

willful, whether setting it aside would prejudice the adversary, and whether a meritorious

defense is presented.’ ”)).

       “When one of several defendants who is alleged to be jointly liable defaults,

judgment should not be entered against him until the matter has been adjudicated with

regard to all defendants, or all defendants have defaulted.” Gen. Steel Domestic Sales, LLC

v. Chumley, 306 F.R.D. 666, 668 (D. Colo. 2014) (citing Hunt v. Inter–Globe Energy,

Inc., 770 F.2d 145, 147 (10th Cir. 1985) (quoting 10C. Wright, A. Miller & M.

Kane, Federal Practice and Procedure § 2690, at 455–56 (1983))). In Hunt, the Tenth

Circuit concluded that “just as consistent verdict determinations are essential among joint

tortfeasors, consistent damage awards on the same claim are essential among joint and

several tortfeasors.” 770 F.2d at 148. In other words, to avoid inconsistent judgments, entry

of default judgment against one party should not occur “until and unless the claims against

the remaining defendants are resolved on the merits.” Gen. Steel, 306 F.R.D. at 669.

Furthermore, in the surety context, the “correspondence of one party “may be considered

as the correspondence of both because … one would not be liable without the other.”

Consol. Constr., Inc., 1992 WL 164519, at *2 (citing United States v. United States Fid. &

Guar. Co., 411 F. Supp. 1333, 1336 (D.S.C. 1976)); see also United States v. Frank Briscoe

Co., Inc., 462 F. Supp. 114, 117 (E.D. La.1978) (“[T]he surety generally stands in the shoes

of its principal with regard to the overall course of dealing that has taken place between the

principal and a subcontractor.”).

                                              5
          Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 6 of 7




       Here, the Clerk entered default against Cool Roofing on August 11, 2020, Doc. No.

50, but Maguire-O’Hara’s motion for default judgment against Cool Roofing remains

pending and will not be adjudicated until its claims against PIIC are resolved. Doc. No. 51.

In the meantime, because judgment has not been entered, PIIC reserves the defenses of its

principal, Cool Roofing. See, e.g., B.E.N. Const., 2007 WL 293915, at *4.

       Maguire-O’Hara attempts to bolster its position with an Eleventh Circuit decision

that bound a surety to a judgment against its principal. Doc. No. 69, p. 8; Drill South, Inc.

v. International Fidelity Ins. Co., 234 F.3d 1232 (11th Cir. 2000). In Drill South, the Court

explained that “[w]e believe that the general rule that a surety is bound by a judgment

entered against its principal when the surety had both notice and opportunity to defend

applies whether the principal and surety are sued in the same action or in separate actions.”

234 F.3d at 1237 (emphasis added). Drill South is inapplicable here because there is no

judgment against Cool Roofing that precludes PIIC from asserting its defenses. As the

Court explained above, while the Clerk here entered default against Cool Roofing,

judgment has not been entered against any defendant.

       Finally, Maguire-O’Hara contends that PIIC can only question the “tabulation of

damages” alleged by Maguire-O’Hara. Doc. No. 64, pp. 4–5. Again, however, as the court

in B.E.N. Const. explained, the surety retains its principal’s defenses. See 2007 WL

293915, at *4. Thus, PIIC, in its role as surety, retains only the defenses of Cool Roofing.

If the Court applied Maguire-O’Hara’s rationale, PIIC would have no defenses and would

be held liable to Cool Roofing’s default without an opportunity for adjudication on the

merits—an illogical result considering surety law jurisprudence. See, e.g., Thompson v.

                                             6
          Case 5:19-cv-00705-R Document 71 Filed 11/05/20 Page 7 of 7




Gammon, No. 12-CV-276 MCA/SMV, 2015 WL 11120636, at *2 (D.N.M. Mar. 17, 2015)

(refusing to grant default judgment because “incongruous results … would be ‘unseemly

and absurd...’”) (citing Frow v. De La Vega, 82 U.S. 552, 554, (1872)).

      In conclusion, PIIC is not precluded from asserting the defenses of its principal

because judgment has not been entered against the principal, Cool Roofing. Therefore,

Maguire-O’Hara’s Motion in Limine is DENIED.

      IT IS SO ORDERED on this 5th day of November 2020.




                                            7
